Title: From Abigail Smith Adams to Harriet Welsh, 4 February 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy 4 Febry 1815

I received last Evening, all the articles you were so kind as to purchase for me. they were perfectly to my mind, and your Mem. accurate, expect in one particular, which was Seventy 5 cts Sent back to me by Charles, which is not charged, and which I Shall insist upon your doing, because I will not allow of any Such pranks—let me be proud as well as you. I also am daily calling upon you for acts of kindness, and receiving them from you. yet you are unwilling to receive a Small act of Justice. I Shall take it all out in Shoe letter Leather—
I was dissappointed too, in not getting a Letter from Caroline. the P. had one from John, who said De wint and Caro. were well. I had a Letter from Mrs A. from Utica, in replie to one which I wrote her, when you was here I beleive—but of all the Letters which I ever received I am the most at a loss to conceive the meaning of this, and most puzzeld to know how to replie to it—a Stranger to read it, would concive, that She had been the most opprest injured woman in the world. She talks of having been “She had been afflicted, most bitterly afflicted.” but She was at last Settled down; Shelterd from the Knocks and Shoals which for Some years past, had been ready to “crush her to atoms attoms” then all this is interwoven with Religious reflections, and texts of Scripture, as tho She was just now brought to See her own lost estate and converted—I can Scarcely beleive that a women who was not deficient in understanding: and who used to write and converse Sensibly Should be so strangely bewilderd. I would Send you the letter to read and See what you can make of it, but I fear it would not to. You shall See it however—and my replie if I make one.
I am very glad to learn that miss Sumner is like to be so Eligibly Settled, and mr Wells so happily united
Mrs P. and Mrs Smith will be more agreably Situated together than apart. Let me hear from mrs Cruft, poor Quincy Tufts I fear will fall through at last, I wish it was possible to get him home, for Gen’ll Brooks we are anxious, and So I am for mr Rush—who I hear, is yet very ill.
a Letter was Sent to the post office for the Gentleman you named. I opposed its being published—I did not want to See a public controversy—
pray can you get Some patterns of Baby caps and the drawings for them? who for, is the next question? why poor little thing, she writes to Susan, that a Friend of hers, had applied for Such an article—then Says She has So much Sewing to do, that She has not time to write. I beleive She has got the Start of Caroline—or Caroline will not let even you know—so much Sewing! why her Mother Said that mrs Johnson told her, She Should not let her work at all—She Should only keep her to look at!! Nancy is gone to housekeeping. the reason given, She had So many Servants that She chose to keep House—I think her right, with or without Servants; I do not think the Man aught ought to marry the whole Family. what queer fish they are!
Miss Elkins is with mrs Adams—She is a fine woman, very Sensible & unaffected you would be much pleased with her—
much depends upon the issue & fate of New orleans—if any thing more reaches to day, let us know tomorrow be so good as to get 3 bobkins—I inclose a dollor for to pay mr Perkins. dont Send any change out. I Shall draw when I want. Susan never found the Memo about the Sugar, till yesterday. I inclose 5 dollers for a quarter and a Bag Callender may Send it to your house—I want a Sample of powder Sugar and the price—if you meet with any muslin handkerchiefs in your works let me know, what kind of Silk handkerchiefs are those Winn advertizes
I did not fancy Dews Calicoes. they were not thick enough for winter. if you meet with any better Send me Some patterns
thank you I am  well enough to go below—but they will not let me. every thing froze last week my Ink in the well, and the pump So that we have not been able to work it Since. I never knew it so cold—
I have written to mr Vanderkemp, and told him, that you Seeing his request, had more than fullfilld it. I inclosed the Book; and expect you will have Some flattering compliment in return. I inclose you Madam De Stael, with one condition, that you make a coppy of it, and do not let it go out in the Slovenly manner in which it now appears.
Burn my Scrawls, they are only made to live an hour. beleive me dear Jewel of a Girl, as I heard a Gentleman call you a day or two Since / your Friend
Abigail AdamsIf there is any difficulty with the Bill be so good as to get mrs Foster to Change it. I took it, or rather Susan did of her in change for the Shawl I bought of her
